Exhibit 99.2 Canadian Satellite Radio Holdings Inc. Consolidated Financial Statements May 31, 2010 Canadian Satellite Radio Holdings Inc. Interim Consolidated Balance Sheets (unaudited) May 31, $ August 31,2009 $ (Restated Note 2) Assets Current assets Cash and cash equivalents Restricted investment - letter of credit (note 6) Accounts receivable Prepaid expenses and other assets Long-term prepaid expenses Property and equipment Contract rights, distribution rights and computer software (note 4) Total assets Liabilities and Shareholders’ Equity Current liabilities Accounts payable and accrued liabilities (note 8) Interest payable Deferred revenue Long-term debt (note 5) Deferred revenue Other long-term liabilities (note 13) Total liabilities Shareholders’ Equity Share capital (note 9) Contributed surplus (note 9) Deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity Contracts, contingencies and commitments (note 12) Basis of presentation and material uncertainties (note 3) Canadian Satellite Radio Holdings Inc. Interim Consolidated Statements of Operations and Deficit (unaudited) Three Months Ended May 31 Nine Months Ended May 31 $ $ (Restated Note 2) 2010 $ $ (Restated Note 2) Revenue Operating expenses Cost of revenue Reversal of CRTC part II license fee (note 12) - - ) - General and administrative Modification of service provider contract - - - ) Stock-based compensation (note 9) Marketing Amortization of intangible assets and property and equipment Loss before the undernoted ) Interest revenue Interest expenses (note 5) Gain on debt repurchase (note 5) - Foreign exchange gains (losses) ) Net income (loss) for the period ) ) ) Deficit - Beginning of period ) Deficit - End of period ) Basic income (loss) per share (note 10) Fully diluted income (loss) per share (note 10) Canadian Satellite Radio Holdings Inc. Interim Consolidated Statements of Cash Flows (unaudited) Three Months Ended May 31 Nine Months Ended May 31 $ $ (Restated Note 2) $ $ (Restated Note 2) Cash provided by (used in) Operating activities Net income (loss) for the period ) ) ) Add (deduct): Non-cash items Costs paid by parent company Stock-based compensation expense Amortization of intangible assets Amortization of property and equipment Accrued interest debt Accrued interest receivable - - - ) Interest accretion expense Gain on debt repurchase (note 5) - ) ) ) Unrealized foreign exchange losses(gains) Loss (gain) on disposal of property and equipment ) Net change in non-cash working capital related to operations (note 11) Net cash provided by (used in) operating activities ) ) ) Investing activities Sale of short-term investments and restricted investments - - Purchase of short-term investments and restricted investments - ) - ) Release ofrestricted investments - - - Purchase of property and equipment ) Proceeds on sale of property and equipment - - Payment for intangible assets ) Net cash provided by (used in) investing activities ) ) Financing activities Repurchase of long-term debt (note 5) - ) ) ) Net cash used in financing activities - ) ) ) Foreign exchange gain(loss) on cash held in foreign currency ) ) ) Change in cash and cash equivalents during the period ) ) ) Cash and cash equivalents - Beginning of period Cash and cash equivalents - End of period Supplemental cash flow disclosures Utilization of XM credit facility (note 5) Issuance of promissory notes (note 5) - Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) May 31, 2010 1 Basis of accounting The accompanying interim consolidated financial statements of Canadian Satellite Radio Holdings Inc. (the Company or CSR) have been prepared in accordance with Canadian generally accepted accounting principles (Canadian GAAP) for interim financial information. Accordingly, they do not include all of the information and footnotes required by Canadian GAAP for annual financial statements. These interim consolidated financial statements should be read in conjunction with the most recent annual consolidated financial statements of the Company. The accompanying financial information reflects all adjustments, consisting primarily of normally recurring adjustments, which are, in the opinion of management, necessary for a fair presentation of results for interim periods. Operating results for the three-month and nine-month period ended May 31, 2010 are not necessarily indicative of the results that may be expected for the fiscal year ending August 31, 2010. These interim consolidated financial statements follow the same accounting principles and methods of application as the consolidated financial statements for the year ended August 31, 2009, except as described below. 2 Summary of significant accounting policies Accounting changes In February 2008, the CICA - issued Handbook Section 3064 “Goodwill and Intangible Assets”, which replaces the existing Sections 3062 “Goodwill and Other Intangible Assets” and 3450 “Research and Development Costs.” This pronouncement introduces changes to the recognition, measurement and disclosure of goodwill and intangible assets. The provisions relating to the definition and initial recognition of intangible assets are equivalent to the corresponding provisions of International Financial Reporting Standard IAS 38, "Intangible Assets."The new standard also provides guidance for the recognition of internally developed intangible assets, including assets developed from research and development activities, ensuring consistent treatment of all intangible assets, whether separately acquired or internally developed. The standard applies to interim and annual financial statements relating to fiscal years beginning on or after October 1, 2008 and was adopted by the Company effective September 1, 2009 on a retroactive basis with restatement of prior periods. The adoption of Section 3064 resulted in the following changes in assets and liabilities due to XM activation fees that had previously been recorded as deferred costs, revenue share payments being expensed that were previously recorded and the recognition of the NHL brand: Change due to implementation of Section 3064 August 31, 2009 August 31, 2008 Prepaid expenses and other assets ($1.0 million) ($1.2 million) Long-term prepaid expenses ($0.2 million) ($1.4 million) Intangible assets ($0.3 million) $7.5 million Current liabilities $0.9 million Long term obligations ($0.9 million) $6.6 million Deficit $1.5 million $1.7 million Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) May 31, 2010 The adoption of Section 3064 resulted in the following changes in statement of operations and deficit: Change due to implementation of Section 3064 Three months ending May 31, 2009 Nine months ending May 31, 2009 Year endingAugust 31, 2009 Cost of revenue ($0.4 million) ($1.4 million) $0.2 million Amortization $0.6 million $1.7 million $0.7 million Interest expense $0.2 million $0.5 million $0.6 million Net Loss ($0.3 million) ($0.7 million) ($1.5 million) Basic and fully diluted loss per share On January 20, 2009, the CICA Emerging Issues Committee of the Canadian Accounting Standards Board (“AcSB”) issued EIC Abstract 173, which establishes that an entity’s own credit risk and the credit risk of the counterparty should be taken intoaccount in determining the fair value of financial assets and liabilities, including derivative instruments. The new standard is effective for the Company beginning January 1, 2009 and is required to be applied retrospectively, without restatement of prior years to all financial assets and financial liabilities measured at fair value. The adoption of this standard did not have a significant impact on the Company’s results of operations, financial position or disclosures. Future accounting pronouncements In December of 2009, the CICA Emerging Issues Committee issued Abstract 175, “Multiple Deliverable Revenue Arrangements”. The Abstract requires a vendor to allocate arrangement consideration at the inception of an arrangement to all deliverables using the relative selling price method. The new requirements are effective for fiscal years beginning on or after January 1, 2011 with early adoption permitted. The Company is currently evaluating the impact of the adoption of this standard. Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) May 31, 2010 In April 2009, the CICA amended Section 3855, “Financial Instruments - Recognition and Measurement” (“Section 3855”), adding and amending paragraphs regarding the application of the effective interest method to previously impaired financial assets and embedded prepayment options. The amendments are effective for interim and annual financial statements relating to fiscal years beginning on or after January 1, 2011, with early adoption permitted. The Company is currently evaluating the impact of the adoption of this standard. In October of 2008, the CICA issued Handbook Section 1582, Business Combinations (“CICA 1582”), concurrently with Handbook Sections 1601, Consolidated Financial Statements (“CICA 1601”), and 1602, Non-controlling Interests (“CICA 1602”). CICA 1582, which replaces Handbook Section 1581, Business Combinations, establishes standards for the measurement of a business combination and the recognition and measurement of assets acquired and liabilities assumed. CICA 1601, which replaces Handbook Section 1600, carries forward the existing Canadian guidance on aspects of the preparation of consolidated financial statements subsequent to acquisition other than non-controlling interests. CICA 1602 establishes guidance for the treatment of non-controlling interests subsequent to acquisition through a business combination. These new standards are effective for the Company’s interim and annual consolidated financial statements commencing on September 1, 2011 with earlier adoption permitted as of the beginning of a fiscal year. The Company does not expect CICA 1582 to have a material impact on its financial statements. 3 Basis of Presentation and Material Uncertainties These interim consolidated financial statements have been prepared using Canadian generally accepted accounting principles applicable to a going concern, which assumes the Company will continue in operation for the foreseeable future and will be able to realize its assets and settle its liabilities in the normal course of operations. The Company has expended and will continue to expend funds for marketing to grow the business, maintain its terrestrial repeater network, programming and distribution contracts, royalty fees and the maintenance of its broadcast and office facilities. The Company’s losses for the three months and nine months ended May 31, 2010 have not been reduced compared to the losses for the three months and nine months ended May 31, 2009. The major contributing factors to the three month results ended May 31, 2010 compared to the three month results ended May 31, 2009 was a one-time gain on the repurchase of the senior notes of $22.8 million in the three months ended May 31, 2009 and a change in foreign exchange gain (loss) of ($15.4) million. The major contributing factors to the nine month results ended May 31, 2010 compared to the nine month results ended May 31, 2009 was a change in the one-time gain on the repurchase of the senior notes of ($15.7) million and a change in foreign exchange gain (loss) of $8.9 million. The Company has an accumulated deficit of $346 million as at May 31, 2010. During the three and nine months ended May 31, 2010, the Company provided (used) cash for operating activities of $1.9 million and ($2.5 million) respectively compared to cash used of ($1.4 million) and ($9.5 million) for the three months and nine months ended May 31, 2009. As at May 31, 2010, the Company’s current financial liabilities to be settled in unrestricted cash or financial assets are $25.2 million (August 31, 2009 - $23.3 million) and the current unrestricted financial assets are $7.7 million (August 31, 2009 - $15.7 million).The Company expects cash flows from operating activities to continue to be negative as the Company incurs expenses to maintain and grow its subscriber base (note 6). Also, the prevailing economic conditions may affect the Company’s ability to continue to generate significant revenue growth or maintain current levels of revenue as the automobile industry is currently experiencing stagnant or declining sales. In addition, some of the Company’s customers may choose not to renew their subscriptions. While some of the Company’s costs are variable based on the revenue generated, a significant portion of the costs, including interest costs, are fixed and some cannot be reduced quickly. Certain of the Company’s costs are denominated in U.S. Dollars which results in a cash flow risk as the amount of Canadian dollars required to settle such liabilities will fluctuate as foreign exchange rates change (note 7). Some of these factors are beyond the Company’s control and may impact the future cash flows from operating activities. The credit markets also continue to be constrained, raising concern about available funding for a number of companies including CSR. These material uncertainties related to conditions affecting the Company may cast significant doubt upon the ability of the Company to continue as a going concern. Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) May 31, 2010 The Company’s projections for the next 15 months reflect continuing use of cash and reflect the following arrangements and key assumptions as at May 31, 2010: • Revenue and deferred revenue. The Company has experienced a net increase in the number of paying subscribers during the quarter and has projected a net increase in subscribers for the projection period.During the quarter the Company has actively marketed longer term arrangements with its subscribers and this, along with the increase in paying subscribers, has contributed to the increase in deferred revenue of $0.3 million (2009 - $0.0 million) for the three months ended May 31, 2010 and an increase of $3.7 million (2009 - $2.8 million) for the nine months ended May 31, 2010. The Company expects to continue to actively promote and obtain prepaid subscription arrangements with its customers which provide the customers with a discounted fee. While these arrangements increase the cash inflow from customers when they are entered into, the Company will not realize further future cash flows from such customers until a renewal period that may be one to five years in the future. These arrangements are cancellable by the customer which may require the Company to refund a significant portion of the prepaid fees.In addition, management’s projection includes an estimated increase in the monthly fee charged to customers and assumptions related to cash outflows related to royalties and commissions on these fees. • Reduction of operating costs.The Company continues to seek opportunities to reduce its operating costs.A significant portion of costs are fixed; however, the Company incurs significant marketing costs which are discretionary. While the Company continues with active marketing of its services, the Company’s plans include a reduction in these costs. While the Company does not expect these reductions in costs to substantially affect subscriber levels, this expected outcome is not assured. • Deferral of payment of operating expenses. The Company has previously entered into deferred payment terms for payments related to the NHL programming and the services provided by Accenture.The table in note 6 reflects the contractual cash flows related to these arrangements. The deferrals resulted in the recognition of additional financial liabilities which at May 31, 2010 are approximately $4.7 million (2009 - $2.7 million). Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) May 31, 2010 • Utilizing the XM credit facility.The Company has access to a $45 million credit facility from XM (note 5) that can be used only to finance the purchase of terrestrial repeater equipment from XM, to pay license fees to XM and to pay interest due on the drawn facility. At May 31, 2010, the Company had utilized a total of $23.9 million of the facility and $21.1 million was available for future use. The Company has used these draws on the facility to pay all of the license fees due to XM in the amount of $5.8 million (2009 - $5.2 million) for the nine months ended May 31, 2010 and to pay the interest due on the facility in the amount of $2.0 million (2009 -$0.9 million) for the nine months ended May 31, 2010. The Company expects to fully use the facility to pay all future license fees and interest payments due to XM until the facility is fully utilized. Management expects to fully utilize the facility by the end of fiscal 2011. The facility requires an annual financial covenant to be met prior to further drawings under the facility. The annual financial covenant was met at August 31, 2009 which provides for draws throughout fiscal 2010. • Settlement of interest payments through the issuance of shares. Holders of the convertible debt (note 5) are permitted to elect settlement of their interest payments in shares of the Company.One of the significant holders has previously elected to settle their interest payment in shares of the Company. The amount of interest settled in common shares during the three months ended May 31, 2010 was nil (2009 - nil)and for the nine months ended May 31, 2010 was $0.3 million (2009 - $0.4 million). The Company anticipates that the holder will continue to exercise this election; however, there is no assurance that this will occur. The Company has had opportunities to reduce its long-term debt and related interest payments by repurchasing a portion of its senior notes in exchange for cash and new notes at much lower interest rates.During the quarter ended November 30, 2009, the Company used $1.1 million of cash to repurchase such debt (note 5) and in the third quarter of fiscal 2009, an additional $2.2 million had been used to repurchase more of these senior notes (note 5). These repurchases of senior notes may result in cash flows of principal and interest of the senior notes to be paid significantly earlier. The Company may consider similar transactions if the opportunity arises, which may have a similar impact on the timing and amount of cash flows. At this time, the Company is unable to predict how current financial market conditions may affect its financial results and cash flows from operations. The prevailing financial market conditions may affect the Company’s ability to continue to generate significant revenue growth in its OEM business should Canadian demand for automobiles equipped with the XM receiver decline in a significant manner or if customer churn rates increase due to economic conditions on the Company’s customers. The Company’s operations depend on XM’s programming content, satellite network and underlying technology, as well as XM’s operational and marketing efficiency. As a result of this dependency, should XM’s business suffer as a result of increased competition, increased costs of programming, satellite malfunctions, regulatory changes, adverse effects of litigation or other factors, the Company’s business may suffer as well. Management continues to implement plans to increase cash flows from subscriptions, manage its costs and defer payments of certain of its financial liabilities as noted above. While these activities may be significant, there is no assurance that some or all of these initiatives would be successful. It is possible that the Company will not achieve the cash flows projected by management and management will have to consider other alternatives such as issuing equity. Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) May 31, 2010 These financial statements do not reflect any adjustments to the carrying values of assets and liabilities and the reported expenses and balance sheet classifications that would be necessary if the Company is not able to continue its operations for the foreseeable future and realize its assets and settle its liabilities in the normal course of operations.Such adjustments could be material. 4 Contract rights, distribution rights and computer software The adoption of Section 3064 (note 2) required an increase in the intangible assets as at September 2008 and the restated amounts are included below. XM rights include XM distribution rights and XM activation fees. Contract rights, distribution rights and computer software consist of the following: May 31, 2010 Cost $ Accumulated amortization $ Net $ XM rights $ $ $ GMCL distribution rights Honda distribution rights Nissan distribution rights NHL Brand Computer software August 31, 2009 Restated Cost $ Accumulated amortization $ Net $ XM rights $ $ $ GMCL distribution rights Honda distribution rights Nissan distribution rights NHL Brand Computer software Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) May 31, 2010 5 Long-term debt May 31, August 31, Senior notes $ $ Convertible notes XM credit facility Subordinated promissory notes Subordinated promissory notes II - Senior Notes As at May 31, 2010, the principal amount outstanding of the 12.75% senior notes due in 2014 is $72.8 million (US$69.8 million) (August 31, 2009 - $86.3 million; US$78.8 million). Interest payments on the notes are due semi-annually, on February 15 and August 15. The notes are redeemable at the option of the Company on or after February15, 2010.The notes include an embedded derivative. The interest expense for the three and nine months ended May 31, 2010 was $2,279,004 and $7,058,914 respectively (2009 - $3,386,086 and $11,059,993). The indenture governing the senior notes required the Company to establish an interest reserve account to cover the first six interest payments due under the notes.There is no longer an interest reserve account as all six interest payments were completed at February 15, 2009. The indenture also contains certain provisions that restrict or limit the Company’s ability to, among other things, incur more debt, pay dividends, redeem shares or make other distributions, enter into transactions with affiliates, transfer or sell assets. During the quarter ended November 30, 2009, the Company completed the repurchase of US$9.0 million of the face value of the senior notes, which had a carrying value of US$8.8 million. In exchange for these senior notes, the Company paid US$1.1 million in cash and issued unsecured subordinated promissory notes II with a face value of US$2.1 million and a fair value of US$1.1 million. During the year ended August 31, 2009, the Company completed the repurchase of US$21.2 million of the face value of the senior notes, which had a carrying value of US$20.8 million. In exchange for these senior notes, the Company paid US$1.7 million in cash and issued unsecured subordinated promissory notes with a face value of US$2.8 million and a fair value of US$0.8 million. As part of the issuance of the above-mentioned senior notes, the Company incurred costs amounting to $5,520,032, which were applied against the notes. During the three and nine months ended May 31, 2010, $1,544,952 and $1,857,798 (2009 - $199,088 and $647,714) respectively of interest accretion expense was included in the consolidated statements of operations. Increased interest accretion for the three months ended May 31, 2010 reflects a revision in the estimated timing of expected cash outflows using the original effective interest rate related to the senior notes. Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) May 31, 2010 Convertible notes On September 12, 2007, the Company issued $20 million aggregate principal amount of 8.0% unsecured subordinated convertible notes, due September 12, 2014 (the convertible notes) in a private placement. Interest payments on the convertible notes are due semi-annually, on June 30 and December 31, commencing on December 31, 2007. $4.0 million of the convertible notes were issued to XM Satellite Radio Holdings Inc (XM) and $6.0 million were issued to shareholders of CSRI, including John I. Bitove, the Executive Chairman of the Company. CSRI is the controlling shareholder of the Company. The debenture holders may elect to receive interest payments in the form of Class A Subordinate Voting Shares of the Company based on the market price of the Class A Subordinate Voting Shares at the time of the payment. The convertible notes are convertible at the option of the debenture holders at any time at a conversion price of $5.92 per share. The notes are redeemable at the option of the Company on or after September 12, 2010. The Company may elect to pay the amount due on the maturity of the debentures in Class A Subordinate Voting Shares, provided that the market price of the Class A Subordinate Voting Shares exceeds $3.00.If the market price of the Class A Subordinate Voting Shares does not exceed $3.00, there is no option to pay the amount in Class A Subordinate Voting Shares. The number of shares to be issued would be determined based on dividing the principal amounts of the debentures due by 95% of the market price of the Class A Subordinate Voting Shares on the maturity date. This financial instrument contains both a liability and an equity element. The Company determined the fair value of the liability, the most easily measurable component, to be $14,806,520 and assigned the residual amount of $5,193,480 to the equity component as required under the CICA Handbook Section 3863, “Financial Instruments - Presentation” (CICA 3863). As part of the issuance of the convertible notes, costs were incurred amounting to $603,555.These costs are netted against both the liability and equity elements. The liability element is carried at amortized cost using the effective interest rate method. During the three and nine months ended May 31, 2010, $12,584 and $45,975 (2009 - $26,441 and $96,601) respectively of interest accretion expense was included in the consolidated statements of operations. The accrued interest payable balance at May 31, 2010 included $666,661 (2009 - $666,665) for the convertible notes. The effective interest rate based on the liability element is 15%. The interest expense for the three and nine months ended May 31, 2010 was $400,000 and $1,200,000 respectively (2009 - $400,000 and $1,200,000). XM Credit Facility In fiscal 2006, XM provided to the Company a $45 million credit facility to be utilized to finance the purchase of terrestrial repeater equipment and to pay license fees. During the three months ended May 31, 2010, the Company utilized $2,722,060 (2009 - $2,147,394) under the facility to pay fees due to XM of $1,925,689 and interest accrued on the outstanding balance of the facility of $796,371. As at May 31, 2010, the principal amount outstanding is $20.0 million and the interest outstanding is $3.9 million. The facility matures on December 31, 2012 and bears an interest rate of 17.75% per year on drawings under the facility made after September 1, 2008 and 9% on drawings under the facility made prior to September 1, 2008.The interest can be satisfied through additional borrowings under the facility. XM has the right to convert the unpaid principal amounts into Class A Subordinate Voting Shares of the Company at the Offering price of $16.00 per share at any time and any unpaid principal amounts are automatically converted upon the occurrence of certain conditions. The amount available under the credit agreement is permanently reduced by the aggregate principal borrowed under the facility prior to its maturity. Availability of remaining amounts of the credit facility is dependent on the Company meeting certain annual covenants. During the year ended August 31, 2008, an amendment to the credit facility was signed which revised the condition to be met prior to drawing on the credit facility and amended the interest rate. As at May 31, 2010, the Company had $21.1 million available under the facility. Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) May 31, 2010 This financial instrument contains both a liability and an equity element. For the quarter ending May 31, 2010, the Company determined the fair value of the liability, the most easily measureable component to be $2,449,252 and assigned the residual amount of $272,808 to the equity component as provided in CICA 3863. The interest expense for the three and nine months ended May 31, 2010 was $796,371 and $2,034,382 respectively (2009 - $379,084 and $870,471). Subordinated Promissory Notes During the year ended August 31, 2009, the Company issued US$2.8 million in unsecured subordinated promissory notes (promissory notes) with a fair value of US$0.8 million as part of the Company’s repurchase of US$21.2 million of senior notes. The promissory notes have a maturity date of February 15, 2016 and shall bear interest for semi-annual payments on February 15th and August 15th of each year. The interest rate for all interest paid on or prior to August 15th, 2011 is 1.5% and thereafter, the interest rate is 12.0%. The promissory notes are not redeemable until February 15th, 2015, at which time the Company may redeem the promissory notes at its option. The effective interest rate on the promissory notes is 31.0%. The interest expense for the three and nine months ended May 31, 2010 was $81,166 and $235,072 respectively (2009 - $35,811 and $35,811). Subordinated Promissory Notes II On September 14, 2009, the Company issued US$2.1 million in unsecured subordinated promissory notes (promissory notes II) with a fair value of US$1.1 million as part of the Company’s repurchase of US$9.0 million of senior notes. The promissory notes have a maturity date of September 14, 2014 and bear interest at a rate of 18% compounded annually and is payable on the maturity date. The promissory notes are not redeemable until September 14, 2010, at which time the Company may redeem the promissory notes II at its option. The effective interest rate on the promissory notes is 29.0%. The interest expense for the three and nine months ended May 31, 2010 was $99,063 and $266,859 respectively (2009 - $0 and $0). Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) May 31, 2010 6 Liquidity Risk Liquidity risk is the risk that the Company will encounter difficulty in meeting its financial obligations associated with financial liabilities that are settled by delivering cash or another financial asset. The Company is exposed to significant liquidity risk as it continues to have net cash outflows to support its operations and interest payments on its long-term debt. The Company’s objective is to manage cash and short-term investments, collections of accounts receivable and the availability of funding for certain payments through a committed credit facility while maintaining operations and settling liabilities. The Company monitors its liquidity risk by forecasting its future cash flows over a 15 month horizon, updated on a quarterly basis. The Company has been managing this risk by taking a number of actions as described in note 3. The Company’s projections of future cash flows are prepared using assumptions that reflect management’s planned courses of action and reflect management’s best estimate of future economic conditions. The key assumptions used in management’s models include the number of estimated new subscribers which reflects estimated growth in automobile sales and extent of penetration in the market; the number of customers expected to cancel existing subscriptions; the volume of multi-year advance subscriptions estimated to be entered into; estimated price increases; amounts of royalties and commissions and reduction of discretionary costs. Since these projections are based on assumptions about future events, actual cash flows will vary from the Company’s projections and such variations may be material. At May 31, 2010, the Company has a cash balance of $5,534,753 (August 31, 2009 - $11,386,000), accounts receivable of $2,199,563 (August 31, 2009 - $4,261,475) and restricted investment - letter of credit of $4,000,000 (August 31, 2009 - $4,000,000). The restricted investment supports a letter of credit provided to the Company’s credit card processor and is not available to the Company while it continues to use the credit card processor. The Company provided cash of $1,923,275 from and used cash of $2,518,231 in its operating activities for the three and nine months ended May 31, 2010 respectively (2009 - used cash of $1,399,436 and $9,512,932). The Company continued to use cash of $528,760 and $2,106,347 in its investing activities for the three and nine months ended May 31, 2010 respectively (2009 - provided cash of $2,361,993 and $8,767,164). The table below summarizes the Company’s financial and accrued liabilities into relevant maturity groups based on the remaining period at the balance sheet date to the contractual maturity date.The amounts disclosed in the table are the contractual undiscounted cash flows (in $000’s): Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) May 31, 2010 Total 0 - 3 Months 3 - 6 Months 6 - 12 Months 1 - 3 Years 4 - 5 Years More than 5 Years Accounts payable and accrued liabilities - - - XM accounts payable and accrued liabilities* - Principal on 12.75% Senior Notes* - Interest on 12.75% Senior Notes* - - Principal on 8.0% Convertible Notes - Interest on 8.0% Convertible Notes - - XM Credit Facility - Interest on XM Credit Facility - Principal on Subordinated Promissory Notes* - Interest on Subordinated Promissory Notes* 22 - 22 Principal on Subordinated Promissory Notes II* - Interest on Subordinated Promissory Notes II * - Accenture agreement - NHL Agreement* - Total * Balance denominated in USD, subject to fluctuations in exchange rate 7 Financial instruments The Company, through its financial assets and liabilities, is exposed to various risks.The analysis in notes 6 and 7 provides a measurement of these risks: Market Risk Market risk is the risk that changes in market prices, such as foreign exchange rates and interest rates, will affect the Company’s income or the value of its holdings of financial instruments. Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) May 31, 2010 To performsensitivity analysis, the Company assesses the impact of hypothetical changes in interest rates and foreign currency exchange rates on foreign currency denominated and interest-bearing financial instruments. Information provided by the analysis does not represent the Company’s view of future market changes, nor does it necessarily represent the actual changes in fair value that would occur under normal market conditions because, of necessity, all variables other than the specific market risk factor are held constant. In reality, changes in one factor mayresult in change to another, which maymagnify or counteract the sensitivities. Foreign currency risk The Company is exposed to fluctuations of the Canadian dollar in relation to the US dollar, resulting from the issuance of debt denominated in US dollars, the purchase of US dollar investments, and US dollar-denominated liabilities. The Company does not currently use foreign currency derivatives. Most of the Company’s revenues and expenses are received or paid in Canadian dollars. Specifically under the XMLicense Agreement, the Company is not exposed to material foreign currency exchange rate risk as the monthly fees due under this agreement are payable in Canadian dollars. The Company’s only exposure to material foreign currency exchange rate risk is with respect to payments due to XM, under the broadcasting agreement with the NHL and with respect to the payments on the Company’s USdollar-denominated senior and promissory notes amounting to US$10.5 million at May 31, 2010. The total amount of US dollar denominated liabilities is disclosed in note 6. Up to February 2009, the Company’s foreign currency exchange rate risk was reduced because the first six interest payments on the Company’s notes were drawn from the Company’s interest reserve account, which was held in the UnitedStates in a USdollaraccount. The Company’s exposure relates to material foreign currency exchange rate risk resulting from the issuance of debt denominated in US dollars and the purchase of US dollar investments. The Company is also exposed to certain operating costs denominated in US dollars. Management has chosen to not hedge its foreign currency exchange risk. Interest rate risk The Company is not exposed to material interest rate risk from changes in interest rates as the interest payments on the Company’s notes and convertible debentures are fixed payments. Currently, the Company does not use interest rate derivative instruments to manage exposure to interest rate fluctuations. Credit Risk Credit risk is the risk that one party to a financial instrument will cause a financial loss for the other party by failing to discharge an obligation. The Company is exposed to credit risk, primarily in relation to cash and cash equivalents, restricted investments and accounts receivable, all of which are uncollateralized. Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) May 31, 2010 The carrying amount of these financial assets represents the maximum credit exposure, which at the reporting date was: May 31, $ August 31, $ Cash and cash equivalents Restricted investment - letter of credit Accounts receivable The Company’s objective is to minimize its exposure to credit risk in order to prevent losses on financial assets by placing its cash and cash equivalents with major chartered Canadian banks, placing its investments in lower-risk bank acceptances of these chartered Canadian banks. All of these chartered Canadian banks have a risk rating of B or higher per Moody’s Investors Services Inc.Due to placement in lower-risk bank acceptances with major chartered Canadian banks, cash and cash equivalents and restricted investments are not exposed to material credit risk. With respect to accounts receivable, exposure to credit risk varies due to the composition of individual customer balances. Subscription fees are received through either credit card payments or cheque remittances. The majority of subscriber billings are credit card transactions. For credit card transactions, the Company performs an authorization check at the time of billing. As all receivable amounts relating to credit card transactions have been authorized by the credit card processor, there is limited credit risk associated with these. For cheque remittances, the Company regularly monitors overdue customer balances to assess credit risk. The breakdown of the accounts receivable balance at the reporting date was: May 31, $ August 31, $ Neither past due nor impaired Past due, not impaired The Company believes that the credit quality is high for the neither past due nor impaired accounts receivable based on prior experience of collections of accounts within 0-30 days of billing. Accounts receivable are considered past due 31 days after billing.The aging of accounts receivable considered past due, but not impaired, at the reporting date was: Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) May 31, 2010 May 31, $ August 31, $ 31 - 60 days 61 - 90 days Over 90 days - - No past due accounts have been renegotiated with different terms. The Company believes that the concentration of credit risk of accounts receivable is limited as accounts receivable are widely distributed among many subscribers across Canada and there are no specific types of customers that have identifiable characteristics that would enable stratification of the customer population. Fair Value The carrying value of restricted investments, accounts payable and accrued liabilities approximates their fair value given their short-term nature. The carrying value of the senior notes is $73.0 million. The face value of the senior notes is $72.8 million while their fair value is approximately $25.6 million. The fair value is determined using the market prices of the publicly traded senior notes. The carrying value of the convertible notes is $16.7 million. The face value of the convertible notes is $20.0 million while their fair value is approximately $12.3 million. The carrying value of the credit facility is $21.4 million. The face value of the credit facility is approximately $23.9 million while its fair value is approximately $20.0 million. The carrying value of the promissory notes is $1.0 million. The face value of the promissory notes is $3.0 million while their fair value is $1.2 million. The carrying value of the promissory notes II is $1.3 million. The face value of the promissory notes II is $2.2 million while its fair value is $1.2 million. The fair values of the convertible notes, credit facility, and promissory notes are estimated using a discounted future cash flow valuation model. This model includes observable inputs, such as contractual payment terms, maturity dates and relevant market interest rates, as well as unobservable inputs, such as a credit spread attributable to the Company’s own credit risk. 8 Related party accounts and transactions During the three and nine months ended May 31, 2010, the Company had the following transactions with related parties, which were in the normal course of operations. Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) May 31, 2010 The Company entered into a license agreement and a technical services agreement with XM Satellite Radio Holdings Inc. (XM) in fiscal 2006. During the three and nine months ended May 31, 2010, the Company incurred $2,575,986 and $7,478,966 (2009 - $2,292,630 and $6,452,899) in expenses related to the License Agreement. The Company incurred expenses of $119,529 and $372,193 (2009 - $146,958 and $432,425) for the three and nine months ended May 31, 2009 related to technical services. During the three and nine months ended May 31, 2010, the Company also incurred $56,457 and $160,670 (2009 - $109,224 and $452,825) related to the reimbursement of call centre and other charges paid on CSR’s behalf by XM. The following amount included in accounts payable, is due to XM in respect of fees under the License Agreement related to subscriber revenues and activation charges, fees under the Technical Services Agreement, and the reimbursement of call centre and other charges paid on CSR’s behalf. May 31, 2010 August 31, 2009 Accounts payable to XM During the three and nine months ended May 31, 2010, the Company incurred $11,290 and $35,990 respectively (2009 - $53,985 and $176,145) of expenses related to the reimbursement of operating and travel expenses and prior to August 1, 2009, the lease of its Toronto studio from a company controlled by the Executive Chairman of the Company. On August 1, 2009, this property was sold to a third party. Prior to the consummation of the sale, the Company reached an agreement with a Company controlled by the Executive Chairman that committed the Company to vacate a portion of the premises it occupied and remove its signage from the exterior of the building. As a result, the Company incurred a loss on the abandonment of leasehold improvements of $1.5 million. In addition, the term of the lease was reduced to five additional years from approximately eleven years and the annual lease payments required over the remaining term of the lease were reduced. During the three and nine months ended May 31, 2010, the Company incurred costs related to business events from Knightsbridge Investments Inc., totalling approximately $0 and $13,225 (2009 - $0 and $57,200). The principal of Knightsbridge Investments Inc. is related to the Executive Chairman of the Company. During the three and nine months ended May 31, 2010, the Company received field marketing services from Vision Group of Companies (Vision) valued at approximately $0 and $146,948 (2009 - $0 and $236,668). The principal of Vision is related to the Executive Chairman of the Company. As at May 31, 2010, $nil (August 31, 2009 - $16,313) was included in accounts payable and accrued liabilities. Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) May 31, 2010 During the three months ended May 31, 2010, the Company signed an agreement with Long Playing LP (LPLP) for LPLP to grant a license for the use of a broadcast centre within the Wayne Gretzky’s Restaurant. During the three months ended May 31, 2010, this license to use the facilities was valued at approximately $7,140. The principal of LPLP is related to the Executive Chairman of the Company. As at May 31, 2010, $893 was included in accounts payable and accrued liabilities. During the three and nine months ended May 31, 2010, the Company incurred costs on behalf of Mobilicity in the amount of $36,530 and $147,296 respectively (2009 - $513,302 and $1,001,664) for which the Company was reimbursed. There is $nil of accounts receivable owed from Mobilicity as of May 31, 2010 (August 31, 2009 - $18,293). The Company’s Executive Chairman is the Chairman and controlling shareholder of Mobilicity. The related party transactions described above have been recorded at the exchange amount, which is the consideration paid or received as established and agreed to by the related parties. 9 Share capital and other activity The authorized share capital of the Company as at May 31, 2010 consisted of the following shares: Class A Subordinate Voting Shares unlimited Class B Voting Shares unlimited Class C Non-Voting Shares unlimited The Class B Voting Shares are convertible at any time at the holder’s option into fully paid and non-assessable Class A Subordinate Voting Shares upon the basis of one Class A Subordinate Voting Share for three Class B Voting Shares. Each Class B Voting Share participates in the equity of the Company on a per share basis equal to one third of the rate of participation of the Class A Subordinate Voting Shares and the Class C Non-voting Shares. As at May 31, 2010, the Company had issued 24,047,441 Class A Subordinate Voting Shares (August 31, 2009 - 23,606,162) and 81,428,133 Class B Voting Shares (August 31, 2009 - 81,428,133). Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) May 31, 2010 Share capital and other activity are summarized as follows: Number of shares Value of shares Class A Subordinate Voting Shares Class B Voting Shares Class A Subordinate Voting Shares $ Class B Voting Shares $ Contributed surplus $ Total $ Balance as at August 31, 2009 Costs incurred by CSR Investments - Stock-based compensation expense - Equity portion of XM credit facility - Balance as at November 30, 2009 Costs incurred by CSR Investments - Stock-based compensation expense - Shares issued to satisfy interest payments - - - Restricted Stock Units converted to shares - - - Equity portion of XM credit facility - Balance as at February 28, 2010 Costs incurred by CSR Investments - Stock-based compensation expense - Equity portion of XM credit facility - Balance as at May 31, 2010 Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) May 31, 2010 Stock options Stock option activity during the period ended May 31, 2010 was as follows: Number of options Weighted average exercise price $ Balance as at August 31, 2008 Granted Forfeited ) Balance as at November 30, 2008 Exercised ) Forfeited ) Balance as at February 28, 2009 Exercised ) Forfeited ) Balance as at May 31, 2009 Exercised ) Forfeited ) Balance as at August 31, 2009 Granted Balance as at November 30, 2009 Granted Forfeited ) Balance as at February 28, 2010 Granted ) Balance as at May 31, 2010 Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) May 31, 2010 In December 2009, the Company granted stock options to members of the Company’s management team for 372,000 Class A Subordinate Voting Shares with an exercise price of $1.54. The options vest in 1 to 3 years.The fair value of the stock options granted was $0.1 million and an amount of less than $0.1 million was recorded in the consolidated statement of operations and contributed surplus during the quarter ended May 31, 2010. In November 2009, the Company granted stock options to certain members of the Board of Directors for 270,000 Class A Subordinate Voting Shares with an exercise price of $1.54. The options vest immediately.The fair value of the stock options granted was $0.1 million and an amount of $0.1 million was recorded in the consolidated statement of operations and contributed surplus during the quarter ended November 30, 2009. In November 2008, the Company granted stock options to certain of its employees for 346,500 Class A Subordinate Voting Shares with an exercise price of $1.37. The options vest from two to three years.The fair value of the stock options granted was $0.2 million and an amount of $0.1 million was recorded in the consolidated statement of operations and contributed surplus during the year ended August 31, 2009. The fair value of the options was estimated on the grant date using the Black-Scholes option pricing model. The following assumptions were used for the options: risk-free interest rate of 0.23% to 2% (August 31, 2009 - 2.00%); expected life of 1 to 3 years (August 31, 2009 - 2 to 3 years); expected dividend yield of nil% (August 31, 2009 - nil%); and expected volatility of 40.00% to 88.00% (August 31, 2009 - 75.00% to 80.00%). Restricted stock units On February 19, 2010, 117,123 previously granted Restricted Share Units (Units) were settled through the issuance of 117,123 Class A Subordinate Voting Shares of the Company. The 117,123 Units were granted on November 12, 2009 by the Company’s Board of Directors to satisfy $180,369 related to the Fiscal 2009 bonus. During the year ended August 31, 2009, the Company’s Board of Directors approved the issuance of 114,665 Restricted Share Units (Units) predominantly to members of the Board of Directors to satisfy approximately $57,333 related to directors fees and severance of a former executive. The issuance was included in compensation cost in 2008 and 2009. These Units are to be settled through the issuance of Class A Subordinate Voting Shares of the Company on a 1:1 conversion ratio, and vested immediately or one year from the grant date. Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) May 31, 2010 10 Loss per share The weighted average number of shares outstanding used to compute basic income (loss) per share for the three months ended May 31, 2010 was 51,287,318 (2009 - 49,617,140). The weighted average number of shares outstanding used to compute the fully diluted income (loss) for the three months ended May 31, 2010 was 51,287,318 (2009 - 51,195,291). The weighted average number of shares outstanding used to compute basic loss per share for the nine months ended May 31, 2010 was 51,068,665 (2009 - 48,781,698). During the nine months ended May 31, 2009, the Company incurred a net loss, which resulted in no added dilution effect. For purposes of the weighted average number of shares outstanding, the Class B Voting Shares were converted into the equivalent number of Class A Subordinate Voting Shares on the basis of one Class A Subordinate Voting Share for three ClassB Voting Shares.Class B Voting Shares participate in the dividends and distributions at a rate of one third of each Class A Subordinate Voting Share. The stock options (note 9) and convertible debt (note 5) were not included in the computation of diluted loss per share, as they would have been anti-dilutive for the periods presented. 11 Supplemental cash flow disclosures Changes in non-cash working capital related to operations for the three and nine months ended May 31 are as follows: Three months ended May 31 Nine months ended May 31 $ (Increase)/Decrease in current assets and long term prepaids Accounts receivable ) Prepaid expenses and other assets ) ) ) Increase/(Decrease) in current liabilities Accounts payable and accrued liabilities Deferred revenue ) Long term liabilities Net change in non-cash working capital related to operations Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) May 31, 2010 12 Contracts, contingencies and commitments CRTC Part II Licence Fees Historically, the CRTC has levied two different types of fees from broadcast licenses.These are known as Part I and Part II fees.The Canadian Association of Broadcasters (“CAB”), on behalf of their members, has challenged in Court the validity of the Part II licence fees.In December 2006, the Federal Court ruled that the Part II licence fees were an illegal tax.The Federal Government appealed the Federal Court judgment and on April 28, 2008, the Federal Court of Appeal reversed the decision and found that the fees were a valid regulatory charge.On June 27, 2008, CAB filed an application for leave to appeal the Appeal Court decision to the Supreme Court of Canada.On December 18, 2008, the Supreme Court of Canada granted the CAB leave to appeal the Part II licence fee case and on January 19, 2009 the CAB’s notice of appeal was filed.The Supreme Court of Canada was scheduled to hear the matter on October 19, 2009. On October 7, 2009, the CAB announced that its Board of Directors, along with other fee-paying stakeholders, approved the terms of a settlement agreement with the Federal Government pertaining to the Part II licence fee issue.The agreement waives fees due to the Federal Government, but not collected by the CRTC for fiscal 2007, 2008 and 2009.CSR will be required to pay a fee in the future as a new Part II fee regime will be implemented with a fee capped on an industry wide basis. The Company has estimated this new Part II fee and is accruing the estimated liability each quarter. As at August 31, 2009, CSR had accrued approximately $1.2 million in current liabilities representing unpaid Part II licence fees. This amount was credited to the statement of operations during the quarter ending November 30, 2009. 13 Other long-term liabilities Other long-term liabilities are primarily comprised of amounts of liabilities arising from the NHL agreement related to broadcast and marketing rights. Periodic costs for programming reflect the fees over the term of the arrangement and amortization of the brands. The interest component is determined using the effective interest rate method. As at May 31, 2010, a liability of $10,194,486 has been recorded, of which $4,652,826 is related to programming and $5,541,660 is related to the brand. 14 Subsequent Events On June 17, 2010, the Company signed an agreement with the National Hockey League (NHL) to defer a portion of the quarterly instalments of the annual license fees due to the NHL for the 2009/2010 season. The total amount of the deferral is US$1.5 million and the payments may be deferred for 12 months. In consideration of the deferral, the Company will pay interest of 12% annually and will compensate the NHL for any loss on value below $2.50 of the 102,150 Class A Subordinate Voting Shares issued to the NHL for the amended agreement signed during the year ended August 31, 2008. The Executive Chairman of the Company will provide a guarantee to the NHL for the amount deferred in the agreement. In return, the Company will pay a monthly guarantee fee to the Executive Chairman of 0.25% of the deferred amount. ( 21 ) Management’s Discussion and Analysis of Financial Condition and Results of Operations Management’s discussion and analysis (“MD&A”) discusses the significant factors affecting the results of operations and financial position of Canadian Satellite Radio Holdings Inc. (the “Company”) for the three month (the “third quarter”) and nine month periods (“year-to-date”) ended May 31, 2010. This MD&A should be read in conjunction with the audited consolidated financial statements and related notes thereto included in the Company’s annual report for the year ended August 31, 2009 and the unaudited interim financial statements for the three and nine month periods ended May 31, 2010.The financial statements of the Company are prepared in accordance with Canadian generally accepted accounting principles (“GAAP”) and are expressed in Canadian dollars, unless otherwise noted. This MD&A has been prepared as of July 14, 2010 at which time 24,180,379 Class A Subordinate Voting shares and 81,428,133 Class B Voting shares are outstanding. This MD&A contains the following sections: Forward-Looking Disclaimer 1 Overview 2 Operating Definitions 3 Results of Operations 9 Liquidity and Capital Resources 23 Off-Balance Sheet Arrangements 29 Arrangements, Relationships and Transactions with Related Parties 29 Critical Accounting Policies and Estimates 30 Recent Accounting Pronouncements and Changes 32 Future Accounting Pronouncements 33 International Financial Reporting Standards 33 Certain Risk Factors 34 Outstanding Share Data and Other Information 35 Forward-Looking Disclaimer This discussion contains certain information that may constitute forward-looking statements within the meaning of securities laws.These statements relate to future events or future performance and reflect management’s expectations and assumptions regarding the growth, results of operations, performance and business prospects and opportunities of the Company on a consolidated basis.In some cases, forward-looking statements can be identified by terminology such as “may”, “would”, “could”, “will”, “should”, “expect”, “plan”, “intend”, “anticipate”, “believe”, “estimate”, “predict”, “potential”, “continue”, “seek” or the negative of these terms or other similar expressions concerning matters that are not historical facts. In particular, statements regarding the Company’s objectives, plans and goals, including future operating results, economic performance and subscriber recruitment efforts involve forward-looking statements.A number of factors could cause actual events, performance or results to differ materially from what is projected in the forward-looking statements. Although the forward-looking statements contained in this discussion are based on what management of the Company considers are reasonable assumptions based on information currently available to it, there can be no assurance that actual events, performance or results will be consistent with these forward-looking statements, and management’s assumptions may prove to be incorrect.Our financial projections are based on estimates regarding expected future costs and expected revenue, which are fully described in this MD&A. Other than as required by applicable Canadian securities law the Company does not update or revise any forward-looking statements to reflect new information, future events or otherwise.These forward-looking statements are subject to risks and uncertainties that could cause actual results or events to differ materially from expectations.These include but are not limited to the risk factors included in this MD&A (including those listed under the heading “Certain Risk Factors”) in addition to the risks itemized in our Annual Report in Form 20-F (“Form 20-F”) for the fiscal year ended August 31, 2009.Readers are advised to review these risk factors for a detailed discussion of the risks and uncertainties affecting the Company’s business.Readers should not place undue reliance on forward-looking statements. Overview Our Business Our vision is to be the leading premium digital audio entertainment and information service provider in Canada. Our strategy is founded on the principles of acquiring subscribers in the near and long-term in the most cost effective manner. We offer 130 channels, including commercial-free music as well as news, talk, sports and children’s programming, and thirteen Canadian channels designed and developed from studios in Toronto, Ontario and Québec City, Québec. We continue to leverage our unique programming assets, such as our exclusive broadcasting agreement with the National Hockey League (“NHL”) and our NHL Home Ice channel. Our target market in Canada includes more than 25 million registered vehicles on the road, an estimated 1.55 million new vehicles forecasted to be sold in calendar year 2010 and more than 12 million households. We are the leader in digital audio entertainment distribution and information delivered via satellite to new vehicles sold in Canada. XM service is available as standard equipment or as a factory-installed option in more than 150 different vehicles for model year 2010, including: General Motors, Honda/Acura, Toyota/Lexus, Nissan/Infiniti, Hyundai and Porsche. XM radios are available under Delphi, Pioneer, Audiovox and other brand names at national consumer electronics retailers such as Best Buy, Future Shop, Canadian Tire, Wal-Mart Canada and other national and regional retailers. The Company is focused on achieving positive operating income as quickly as possible by maximizing our revenues through subscriptions, advertising and other ancillary opportunities as well as maintaining effective cost controls, managing subscriber acquisition costs and by creating a long-term customer base through quality service. We believe that a premium service will attract a premium customer. Highlights for the Third Quarter of 2010 The following are highlights for the three months ended May 31, 2010 (compared to the three months ended May 31, 2009): • Increased Self-Paying Subscribers by 14% to 414,500 from 363,400. • Increased revenue by 5.0% to $14.1 million from $13.5 million. • Cost Per Gross Addition (“CPGA”) decreased to $112 from $140 per subscriber. • Subscriber Acquisition Costs (“SAC”) decreased to $52 from $77 per subscriber. 2 U.S. Satellite Radio In 2atellite Radio Holdings Inc. (“XM”) and Sirius Satellite Radio Inc. completed a business combination to form Sirius XM Radio Inc. (“Sirius XM”) in the United States.The Company continues to review possible similar alternatives, which could benefit our shareholders and customers. We rely on XM, which is now being operated as a wholly-owned subsidiary of Sirius XM, for the provision of our satellite radio service.We are a standalone Canadian corporation and do not share Sirius XM’s financial liabilities, however, our success will depend on Sirius XM’s continued co-operation in providing programming content, satellite network and underlying technology. Operating Definitions (a) Self-Paying Subscribers: subscribers who are receiving and have paid or agreed to pay for our satellite radio service or our standalone internet radio or mobile radio service by credit card, prepaid card or invoice. Radio receivers that are revenue generating are counted individually as Self-Paying Subscribers. Subscribers who have paid or agreed to pay for our internet radio or mobile radio service as an addition to their existing satellite radio service are counted as a single subscriber. (b) Other Paying Subscribers: (i) subscribers currently in an automotive original equipment manufacturer (“OEM”) trial period and vehicles factory-activated with the XM service, whereby automakers have agreed to pay for all or a portion of the trial period service; and (ii) subscribers who are accessing a portion of our programming through other subscription services that we are partnered with such as wireless (“Partnership Subscribers”). With respect to Partnership Subscribers, in exchange for providing the programming, we receive a portion of the monthly revenue collected by our partners, on a per subscriber basis. Other Paying Subscribers, including Partnership Subscribers, OEM Promotional Subscribers and Rental Car Subscribers are not included in our reporting of Subscription Revenue, ARPU, CPGA and SAC (defined below).Revenue generated from Other Paying Subscribers contributes to other revenue in our results from operations. (c) OEM Promotional Subscribers: (i) subscribers in the OEM trial period (generally a three-month period) where none of the trial is paid for by automakers; and (ii) all subscribers in the OEM post-trial period. The OEM post-trial period is the three-month period following the OEM trial period where we continue to attempt to convert OEM Promotional Subscribers into Self-Paying Subscribers. (d) Rental Car Subscriber: rental cars installed with XM satellite radio service for which the Company receives compensation. (e) Subscription Revenue: consists primarily of monthly subscription fees for our satellite radio service charged to consumers, commercial establishments and fleets and is recognized as the service is provided.Promotions and discounts are treated as a reduction to revenue over the term of the plan purchased by the subscriber.Subscription revenue growth is predominantly driven by growth in our subscriber base but is also affected by fluctuations in the percentage of subscribers in our various discount plans as well as changes in our subscription rates. 3 (f) Subscriber Acquisition Costs (SAC): includes subsidies and distribution costs and net costs related to equipment sold directly to the consumer. Subscriber acquisition costs are divided by Self-Paying Subscriber gross additions for the period to calculate SAC. SAC is a measure of operational performance and not a measure of financial performance under generally accepted accounting principles. Management believes SAC is a useful measure of the operating performance of the business. This non-GAAP measure, which uses certain expense line items from our Statement of Operations and Deficit, should be used in addition to, but not as a substitute for, the analysis provided in the Consolidated Statement of Operations and Deficit. In our financial statements, most of our subscriber acquisition costs are captured in marketing. (g) Cost Per Gross Addition (CPGA): includes the amounts in SAC, as well as advertising and marketing, which includes advertising, media and other discretionary marketing expenses.CPGA costs do not include the costs of marketing staff.CPGA is a measure of operational performance and not a measure of financial performance under GAAP. We believe CPGA is a useful measure of our operating performance and is a significant basis used by management to measure the operating performance of our business. This non-GAAP measure, which uses certain expense line items from our Consolidated Statement of Operations and Deficit, should be used in addition to, but not as a substitute for, the analysis provided in our financial statements. CPGA is primarily captured by the combination of subsidies & distribution, advertising & marketing, plus the negative margins from equipment sales.These costs are divided by the number of Self-Paying Subscriber gross additions for the period to calculate average CPGA. (h) Average Monthly Subscription Revenue Per Subscriber (ARPU): derived from the total of earned subscription revenue (net of promotions and rebates) and the Music Royalty Fee, divided by the monthly weighted average number of Self-Paying Subscribers for the period reported.ARPU is a measure of operational performance and not a measure of financial performance under GAAP.We believe ARPU is a useful measure of our operating performance and is a significant basis used by management to measure the operating performance of our business. This non-GAAP measure, which uses certain revenue line items from our Statement of Operations and Deficit, should be used in addition to, but not as a substitute for, the analysis provided in the Consolidated Statement of Operations and Deficit. ARPU may fluctuate based on promotions, changes in our subscription rates, as well as the adoption rate of annual and multi-year prepayment plans, multi-radio discount plans (such as the family plan), commercial plans and premium services. (i) Adjusted Operating Profit (Loss): defined as operating profit (loss) adjusted for amortization, stock-based compensation to employees, directors, officers and service providers, and non-cash costs paid by our parent company. We believe that Adjusted Operating Profit (Loss), as opposed to operating profit (loss) or net profit (loss), provides a better measure of our core business operating results and improves comparability. We believe that Adjusted Operating Profit (Loss) is a useful measure of our operating performance and is a significant basis used by management to measure the operating performance of our business.While amortization and stock-based compensation are considered operating costs under GAAP, these expenses primarily represent the current period allocation of non-cash costs associated with long-lived assets acquired or constructed in prior periods and non-cash employee and service provider compensation. Costs paid by the parent company are non-cash costs related to the license application process and are not related to ongoing operations of the business. Adjusted Operating Profit (Loss) is a calculation used as a basis for investors and analysts to evaluate and compare the periodic and future operating performances and value of similar companies in our industry, although our measure of Adjusted Operating Profit (Loss) may not be comparable to similarly titled measures of other companies. Adjusted Operating Profit (Loss) does not purport to represent operating profit (loss) or cash flow from operating activities, as those terms are defined under GAAP, and should not be considered as an alternative to those measurements as an indicator of our performance.This non-GAAP measure should be used in addition to, but not as a substitute for, the analysis provided in the Consolidated Statement of Operations and Deficit. 4 (j) Pre-Marketing Adjusted Operating Profit (Loss): calculated by adding back total marketing expenses to Adjusted Operating Profit (Loss) (as defined in (i) above). We believe Pre-Marketing Adjusted Operating Profit (Loss) is a useful measure of our operating performance and is a significant basis used by our management to measure the operating performance of our business.This non-GAAP measure should be used in addition to, but not as a substitute for, the analysis provided in our Consolidated Statement of Operations and Deficit.. Fiscal Year 2010 ($000’s) Q1 Q2 Q3 Reconciliation of profit (loss) before the undernoted to Adjusted Operating Profit Profit (loss) before the undernoted ) ) ) Add back non-Adjusted Operating Profit (Loss) items included in loss Amortization Stock-based compensation Costs paid by parent company 66 67 ) Adjusted Operating Profit (Loss) Add total marketing Pre-Marketing Adjusted OperatingProfit Fiscal Year 2009 ( Q1, Q2 and Q3 Restated) ($000’s) Q1 Q2 Q3 Q4 Reconciliation of profit (loss) before the undernoted to Adjusted Operating Profit Profit (loss) before the undernoted ) Add back non-Adjusted Operating Profit (Loss) items included in loss Amortization Stock-based compensation Costs paid by parent company 60 61 63 64 Adjusted Operating Profit (Loss) Add total marketing Pre-Marketing Adjusted OperatingProfit Note: Comparative quarterly results for 2009 have been restated to reflect the Company’s adoption of CICA 3064. 5 Fiscal Year 2008 ($000’s) Q1 Q2 Q3 Q4 Reconciliation of profit (loss) before the undernoted to Adjusted Operating Profit (Loss) Profit (Loss) before the undernoted ) Add back non-Adjusted Operating Profit (Loss) items included in loss Amortization Stock-based compensation Costs paid by parent company 54 56 57 58 Adjusted Operating Profit (Loss) Add total marketing Pre-Marketing Adjusted OperatingProfit (Loss) 12 Months Ended August 31, ($000’s) Reconciliation of profit (loss) before the undernoted to Adjusted Operating Profit (Loss) RESTATED Profit (Loss) before the undernoted ) ) ) Add back non-Adjusted Operating Profit (Loss) items included in loss Amortization Stock-based Compensation Costs paid by parent company Adjusted Operating Profit (Loss) Add total marketing Pre-Marketing Adjusted Operating Profit (Loss) ) ) 6 Selected Financial Information The following selected financial information has been derived from our unaudited consolidated financial statements and should be read in conjunction with our unaudited consolidated financial statements and related notes thereto. Third Quarter Year-to-date Revenue Subscription $ Activation Equipment sales Advertising & other revenue Total revenue Operating expenses Cost of revenue Revenue share & royalties Customer care & billing operations Cost of merchandise Broadcast & operations Programming & content Total cost of revenue Reversal of CRTC Part II license fee - - ) General & administrative Modification of service provider contract - - - ) Stock-based compensation Marketing Support Subsidies & distribution Advertising & marketing Total marketing Amortization Total operating expenses Loss before the undernoted ) Interest income Interest expense ) Gain on debt repurchase - Foreign exchange gain (loss) ) Net income (loss) and comprehensive ) ) ) income ( loss) 7 Revenue increased 1.5% in the third quarter of 2010 compared to the second quarter of 2010 and grew by 5.0% compared to the third quarter of 2009. The year-over-year increase was driven by growth in our Paying Subscribers offset by a decline in ARPU. The following is a summary of quarterly results for past fiscal quarters. Fiscal Quarter In thousands except per share amounts Q1 ’10 Q2’10 Q3’10 Total revenue $ $ $ Net loss ) ) ) Net loss per basic and fully diluted share ) ) ) Fiscal Quarter In thousands except per share amounts Q1 ‘09 Q2’09 Q3’09 Q4’09 Restated Restated Restated Total revenue $ Net income (loss) Net income (loss) per basic share ) ) ) Net income (loss) per fully diluted share ) ) ) Fiscal Quarter In thousands except per share amounts Q1 ‘08 Q2 ‘08 Q3 ‘08 Q4 ‘08 Total revenue $ Net loss ) Net loss per basic and fully diluted share ) Fiscal Quarter In thousands except per share amounts Q1 ‘07 Q2 ‘07 Q3 ‘07 Q4 ‘07 Total revenue $ Net loss ) Net loss per basic and fully diluted share ) 8 Results of Operations The following table is a summary of some of the key financial and operating metrics that the Company uses to help measure the success of operations. Please refer to the previous section Operating Definitions for definitions. Third Quarter Ended Second Quarter Ended May 31, May 31, Feb 28, Feb 28, Financial Metrics ($000s) Revenue Adjusted Operating Profit (Loss) Operating Metrics Total Subscribers Self-Paying Subscribers ARPU $ SAC $
